Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-9, 17, 18 and 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2013/0077213 by Kao.
Regarding claim 1, Kao discloses an extendable mechanism for a body structure (abstract, 22), comprising: an extension member (211); a link member which is provided with an extension-member-guide element (fig. 4; 212 – see the sliding arrangement between the element), wherein the extension member is in engagement with the extension-member-guide element of the link member in a manner so as to be retractably extendable from the link member in an extension direction along an axis of the extension member (fig. 4-6 – see operation of the elements); a link-member-guide element for being disposed at the body structure (fig. 4 – see the sliding arrangement between the link member and body, 212 and 22), wherein the link member is in engagement with the link-member-guide element in a manner so as to be retractably extendable from the link-member-guide element in the extension direction (fig. 4-6 – see operation of the elements); and a biasing member for being arranged between the link member and the body structure (fig. 3; para. 17-21 – see element 214).
Regarding claim 17, this claim is rejected as discussed above regarding claim 1 with the controller body being found at abstract and para. 14-15 and fig. 5.
Regarding claims 2 and 18, Kao discloses wherein the extension member comprises a stopper element at an end of the extension member opposite the extension direction (fig. 3 – see stopper elements used to prevent the extension mechanism from overextending).
Regarding claims 7 and 23, Kao discloses wherein the extension-member- guide element of the link member is a separate part fixedly coupled to a link body of the link member (fig. 3 – see arrangement of separate elements).
Regarding claims 8 and 24, Kao discloses wherein the extension member comprises two or more holes lined along a length of the extension member at regular interval (fig. 3 – see two oblong holes).
Regarding claims 9 and 25, Kao discloses further comprising a spring- loaded projection for being disposed at the body structure to cooperate with the two or more holes of the extension member as the extension member is being extended from the body structure (fig. 3 – see the arrangement of pins and surfaces that actuate the spring element).
Allowable Subject Matter
Claims 3, 4, 10, 19, 20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While tongue and groove arrangements are found in the prior art (see U.S. Pub. 2019/0358534 at fig. 3C), these arrangements do not comport with the present design of Kao and would not be compatible in combination with Kao. While pivots are present in the prior art (see U.S. Pub. 2014/0364231 at fig. 2), these pivotable arrangements are not suitable for purely linear arrangement found in Kao.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/              Examiner, Art Unit 3715